Citation Nr: 0122721	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  97-31 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left leg and 
ankle disability.  

2.  Entitlement to service connection for sinusitis.  

3.  The propriety of the initial 30 percent rating assigned 
following a grant of service connection for headaches 
secondary to eye trauma.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1978.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of in 
which the RO awarded service connection, and assigned an 
initial 10 percent rating, for headaches secondary to service 
connected eye trauma, effective October 24, 1995.  He 
responded with a March 1996 notice of disagreement regarding 
his initial rating for this disability, and was afforded a 
March 1996 statement of the case.  His appeal was perfected 
with the April 1996 filing of a VA Form 9.  The Board has 
characterized this issue in accordance with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

In an April 1996 rating decision, the RO denied the veteran 
service connection for disabilities of the left leg and 
ankle.  He responded with a June 1996 notice of disagreement, 
initiating an appeal of this decision.  He was afforded a 
September 1997 statement of the case on these issues, and 
perfected his appeal with the filing of an October 1997 
rating decision.  

In an October 1998 rating decision, the RO denied the veteran 
service connection for a sinus disability.  He responded with 
a December 1998 notice of disagreement, and was afforded an 
April 1999 statement of the case.  An appeal of this issue 
was perfected with the June 1999 filing of a VA Form 9.  

In July 1999, the Board remanded each of the issues on appeal 
to the RO for further development and adjudication, to 
include scheduling a Board hearing.  Later in July 1999, a 
hearing before a Member of the Board was held at the RO.  

By letter dated in July 2001, the Board's administrative 
service advised the veteran that the Board Member who held 
the July 1999 hearing was no longer with the Board, and gave 
him an opportunity to request a hearing before another Member 
of the Board.  The letter explicitly specifically advised the 
veteran that if he did not respond, it would be presumed that 
he did not want another hearing.  The veteran did not 
respond.

The Board's decision on the issue involving the claim for a 
higher initial evaluation for headaches is addressed below; 
however, the claims for service connection are addressed in 
the remand following the decision.


FINDING OF FACT

Since the October 24, 1995 effective date of the grant of 
service connection for headaches secondary to left eye 
trauma, the greatest extent of disability shown is complaints 
frequent headaches, characterized by pain and photophobia, 
and only partially relieved by medication.  


CONCLUSION OF LAW

The assignment of the initial 30 percent evaluation for 
headaches secondary to left eye trauma was proper, and the 
criteria for a higher rating have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.124a, Diagnostic Code 8100 (2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Background

In October 1995, the veteran filed a claim for service 
connection for trauma to his left eye, and for headaches 
secondary to that same trauma.  

The veteran underwent VA neurological examination in November 
1995.  At the time of examination, he was employed as a 
firefighter for the city.  He reported near constant 
headaches, with exacerbation associated with bright light.  
He reported no nausea or vomiting associated with his 
headaches.  No other neurological abnormalities were noted 
upon objective physical examination.  

The RO issued a January 1996 rating decision awarding the 
veteran service connection for ptosis, described as a muscle 
weakness of the left eye, but denying service connection for 
headaches claimed as secondary to that left eye trauma.  The 
veteran responded with a March 1996 notice of disagreement 
regarding the denial of service connection.  

In a subsequent March 1996 rating decision, the RO granted 
service connection and assigned an initial 10 percent rating 
for headaches secondary to service connected eye trauma, 
effective from October 24, 1995.  The veteran responded with 
an April 1996 notice of disagreement regarding the assigned 
initial rating, and the RO issued a statement of the case 
later that same month.  The veteran then filed an April 1996 
VA Form 9.  

The veteran testified at a personal hearing at the RO in 
December 1996.  He stated that his headaches occur up to 
several times per day, and are exacerbated by bright light.  
He asserted that although the VA has provided him with 
effective medication, he cannot take medication while on the 
job, due to his position as a firefighter.  Based on the 
veteran's testimony, the RO reconsidered his initial rating 
for headaches.  In a February 1997 rating decision, the RO 
increased the initial rating for his headaches, to 30 percent 
rating, effective October 24, 1995 (the effective date of the 
grant of service connection).  

The veteran testified before a Member of the Board at the RO 
in July 1999.  He reported occurrences of 3-4 headaches per 
week.  In response, he generally tries to find a dark area 
and rest until the headache passes.  He stated that, although 
medication affords him some relief, he is limited in the 
kinds of medication he can take while working.  

In September 1999, the veteran's employment as a firefighter 
was terminated due to a left ankle disability that prevented 
him from climbing ladders and performing other necessary 
duties.  

VA treatment records from January 1996 to November 1999 
reveal numerous visits by the veteran to VA facilities for 
treatment of his headaches.  He has been prescribed 
medication to decrease his resulting pain, and to help him 
sleep.  

The veteran underwent a VA neurological examination in 
January 2000.  He related a history of photophobia resulting 
in headaches, which occur up to twice daily, and usually last 
one to two hours (sometimes, curtailed with medication).  
Physical evaluation of the veteran revealed no significant 
neurological abnormalities.  The diagnosis was common 
migraine headaches.  

In May 2000, the RO denied any further increase in the 
veteran's initial rating for his service-connected headaches.  

II. Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified, as 
amended, at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107) 
(West Supp. 2001).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000); 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  Pertinent regulations (which 
implement the Act but, with the exception of the provision 
governing claims to reopen on the basis of new and material 
evidence, do not create any additional rights) recently were 
promulgated.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).

In this case, the RO has not yet had an opportunity to 
consider the claim for a higher evaluation for service-
connected headaches in light of the above-noted change in the 
law.  Nonetheless, the Board determines that the law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim without first remanding it to the RO, as the 
requirements of the new law have essentially been satisfied.  
In this regard, the Board notes that by virtue of the March 
1996 Statement of the Case, the veteran and his 
representative have been advised of the laws and regulations 
governing the claim, and, hence, have been given notice of 
the information and evidence necessary to substantiate the 
claim.  The veteran has testified at a hearing in support of 
this claim.  Moreover, pertinent medical treatment records, 
from both VA and private sources, have been obtained and 
associated with the claims file, and the veteran has been 
afforded multiple comprehensive VA examinations in connection 
with the claim on appeal.  Furthermore, as the veteran has 
not identified any additional relevant evidence that has not 
been requested or obtained, there is no indication that there 
is any outstanding evidence that is necessary for 
adjudication of the issues on appeal.  Hence, adjudication of 
the above-referenced issue, without remand to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (2000).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2000).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving the veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.  

The veteran has been assigned 30 percent initial rating for 
his service-connected headaches, rated under Diagnostic Code 
8100, effective from the effective date of the grant of 
service connection.  Under this Code, characteristic 
prostrating attacks occurring on an average of once per month 
over the last several months warrant a 30 percent rating.  
Very frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent disability evaluation.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2000).  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against assignment 
of an evaluation in excess of 30 percent for the veteran's 
headaches at any stage since the effective date of the grant 
of service connection.  Admittedly, the veteran has 
complained of experiencing frequent headaches, characterized 
by pain and photophobia, and only partially relieved by 
medication.  However, the relevant disability criteria refer 
to both the frequency and severity of the veteran's headaches 
as factors to be considered in rating this disability.  

In this case, the evidence does not support conclusions that 
the veteran has had very frequent, completely prostrating and 
prolonged attacks (of migraine headaches), and that such 
headaches are productive of severe economic inadaptability, 
at any point during the relevant time period.  Significantly, 
notwithstanding the veteran's complaints, there is no medical 
or employment evidence of record indicating that the 
veteran's headaches have been productive of severe economic 
inadaptability.  While the veteran was released from his 
employment as a firefighter for physical disability reasons, 
the evidence demonstrates that a left ankle injury was the 
impetus behind his loss of employment; headaches were not 
listed on his September 1999 termination letter as a factor 
in his employment discharge.  In fact, the veteran was able 
to maintain employment as a firefighter from the date of his 
claim, October 1995, to September 1999, despite his 
complaints of chronic headaches, and the inability to take 
medication to relieve them.  Thus, although the veteran's 
headaches occur, reportedly, as frequently as every day, the 
evidence does not reflect that they, in and of themselves, 
result in severe economic inadaptibility.  Under these 
circumstances, the Board must conclude that the schedular 
criteria for the next higher (and maximum) 50 percent 
evaluation under Diagnostic Code 8100 are not met.  

Similarly, there is no showing that the veteran's service 
connected disability reflects so exceptional or so unusual a 
disability picture so as to warrant the assignment of a 
higher evaluation at any stage on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2001).  While the veteran has 
indicated that he was unable to take medication to relieve 
his headaches while working, the veteran's headaches have not 
been shown markedly interfere with employment (i.e., beyond 
that contemplated in the assigned rating), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand the 
claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2001).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

On the basis of review of the entire evidence of record, the 
Board finds that the 30 percent rating assigned by the RO for 
the veteran's migraine headaches reflects the most disabling 
this disorder has been since the effective dates of the grant 
of service connection.  Hence, a "staged rating" for this 
disability is not warranted.  See Fenderson, 12 Vet. App. at 
126.  

Thus, the claim for a higher initial evaluation for headaches 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991). 


ORDER

An initial evaluation in excess of 30 percent for headaches 
secondary to left eye trauma is denied.  


REMAND

The veteran also seeks service connection for disabilities of 
the left leg and ankle, and the sinuses.  The Board finds 
that  further development of each of these issues is 
warranted.  

Under the Veterans Claims Assistance Act of 2000, VA 
examination is necessary when there is (a) competent evidence 
of current disability or persistent or recurrent symptoms of 
disability; (b) lay or medical evidence indicating that the 
disability or symptoms may be related to service; and (c) the 
record does not contain sufficient medical evidence to decide 
the claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, 2097-98 (2000) (codified, as 
amended, at 38 U.S.C. § 5103A (West Supp. 2001)).  In the 
present case, current diagnoses of degenerative joint disease 
of the left leg and ankle, and sinusitis, are of record, and 
the possibility of a relationship between service or service-
connected disabilities is indicated by the veteran's own 
assertions and complaints; however, there is no medical 
evidence or opinion on the question of a medical nexus in 
these cases.  While the VA has examined the veteran on 
several occasions, most recently in January 2000, no medical 
examiner has offered a medical nexus opinion, as required 
above.  Hence, the RO should arrange for the veteran to 
undergo additional appropriate medical evidence to obtain 
such evidence.  

The appellant is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the appellant fails to 
report to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the appellant.  

Prior to having the appellant undergo further medical 
evaluation, the RO should undertake all necessary action to 
obtain and associate with the record all outstanding 
pertinent medical records, to particularly include any from 
VA medical facilities or those held by any other governmental 
entity.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

While the matter is in remand status, the RO should also 
obtain all outstanding pertinent records from any other 
source(s) or facility(ies) identified by the veteran, as well 
as undertake any other indicated development and/or 
notification action.  At his July 1999 personal hearing 
before a member of the Board, the veteran stated that his 
cousin, identified as "Dr. Graham," treated his left leg 
and ankle disabilities in the late 1970's, immediately after 
the veteran's separation from service.  These treatment 
records are clearly relevant to the veteran's pending claims; 
however, they are not yet of record.  The Board notes that 
the veteran bears some responsibility for providing 
information pertinent to his claim.  The duty to assist him 
in developing facts pertinent to that claim is not a "one way 
street."  He cannot passively wait for assistance in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the 
veteran is put on notice of the need to submit the names, 
addresses, dates of treatment, and any other pertinent 
information that will enable the VA to obtain private medical 
records relevant to his claim.  He may either grant his 
permission authorizing the VA to obtain these private medical 
records, or obtain and submit them himself.  

As a final point, the Board notes that the above-requested 
development is consistent with duties imposed by the Veterans 
Claims Assistance Act of 2000 (signed into law, during the 
pendency of this appeal, in November 2000), and the 
regulations recently promulgated to implement the Act.  
However, the actions identified herein do not relieve the RO 
of the responsibility to ensure that the Act has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the Act.

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any VA facility(ies) 
at which the appellant may have received 
treatment, as well as any other source(s) 
or facility(ies) identified by the 
appellant.  If any requested records are 
not available, or the search for such 
records otherwise yields negative results, 
that fact should be noted in the claims 
file, and he and his representative should 
be so notified.  The appellant is also 
free to submit any pertinent medical or 
other records in his possession, and the 
RO should afford him the opportunity to do 
so before arranging for him to undergo 
examination.  

2.  After associating with the claims file 
all available records received pursuant to 
the above-requested development, the RO 
should arrange for the veteran to undergo 
appropriate orthopedic examination at a VA 
medical facility.  The entire claims file, 
to include a complete copy of this REMAND, 
must be made available to, and reviewed 
by, the physician designated to examine 
the appellant.  All necessary tests, 
studies, and consultations should be 
accomplished, and all clinical findings 
should be reported in detail.  After 
examination of the veteran, review of his 
pertinent medical history and assertions, 
and with consideration of sound medical 
principles, the VA physician should 
clearly indicate whether the veteran has 
current left ankle and/or left leg 
disability.  If so, the physician should 
clearly identify each such disability for 
the record, and render an opinion as to 
whether, with respect to each diagnosed 
disability, it is as least as likely as 
not that such disability is the result of 
injury or disease incurred or aggravated 
during active military service.  All 
examination findings, along with the 
complete rationale for the opinion 
expressed (to include, as appropriate, 
citation to evidence of record and/or 
supporting medical authority) must be set 
forth in a typewritten report.  

3.  After associating with the claims file 
all available records received pursuant to 
the above-requested development, the RO 
should arrange for the veteran to undergo 
an appropriate respiratory examination 
appropriate at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to, and reviewed by, the 
physician designated to examine the 
appellant.  All necessary tests, studies, 
and consultations should be accomplished, 
and all clinical findings should be 
reported in detail.  After examination of 
the veteran, review of his pertinent 
medical history and assertions, and with 
consideration of sound medical principles, 
the VA physician should clearly indicate 
whether the veteran has current diagnosis 
sinus disability.  If so, the physician 
should clearly identify each such 
disability for the record, and render an 
opinion as to whether, with respect to 
each diagnosed sinus disability, it is as 
least as likely as not that such 
disability is (1) the result of injury or 
disease incurred or aggravated during 
active military service, or (2) 
proximately due to or the result of his 
service-connected trauma to the left eye 
and/or his headaches.  All examination 
findings, along with the complete 
rationale for the opinion expressed (to 
include, as appropriate, citation to 
evidence of record and/or supporting 
medical authority) must be set forth in a 
typewritten report.  

4.  If the appellant fails to report to 
any scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the appellant.  

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified, as amended, at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), and the 
pertinent final regulations implementing 
the Act (to be promulgated, as amended at 
38 C.F.R. §§ 3.102 and 3.159), are fully 
satisfied with respect to each disability 
remaining on appeal.  

7.  After completion of all requested 
development, and any additional 
development and/or notification action 
indicated, the RO should adjudicate all 
of the claims remaining on appeal in 
light of all pertinent evidence and legal 
authority.  The RO should apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.  The RO must provide full 
reasons and basis for its determinations.

8.  If any benefits sought on appeal 
continue to be denied, the veteran and 
his representative must be furnished a 
supplemental statement of the case on 
these issues and afforded the appropriate 
opportunity to respond with written 
and/or other argument in response thereto 
before the claims file is returned to the 
Board.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 



